Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, taken alone or in combination thereof, fails to teach:
Claim 1:   an electrical energy conversion component, comprising an energy storage device, a first set of switches and a second set of switches; a heating interface component comprising a plurality of heating interfaces connected to the energy storage device via the first set of switches to form a first heating loop and connected to the energy storage device via the second set of switches to form a second heating 10 loop, each of the plurality of heating interfaces being configured to be connected to a battery pack of one vehicle; and a heating control module configured to control a direction of electrical energy transfer between the electrical energy conversion component and the battery pack, in combination with the remaining limitations of independent claims.
Claim 8:  detecting a connection state between each of the plurality of heating interfaces in the heating interface component and the battery pack; obtaining security detection information for the battery pack in a fully connected state; and controlling an on/off state of the first set of switches and an on/off state of the second set of switches in , in combination with the remaining limitations of independent claims.  
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/ARUN C WILLIAMS/           Primary Examiner, Art Unit 2859